t c summary opinion united_states tax_court ndile george njenge and ekinde sone nzelle rachel petitioners v commissioner of internal revenue respondent docket no 12793-06s filed date ndile george njenge and ekinde sone nzelle rachel pro sese margaret a martin for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case arises from a petition filed in response to a notice_of_deficiency respondent disallowed dollar_figure of the car and truck expense deductions petitioners claimed on their schedule c profit or loss from business and home mortgage interest and real_estate tax deductions claimed on their schedule a itemized_deductions for after the audit petitioners also claimed entitlement to additional unclaimed schedule c expenses not represented on their federal_income_tax return which were also disallowed in the notice_of_deficiency on the record before us we must decide petitioners’ entitlement to those deductions pursuant to sec_162 sec_163 and sec_164 background some of the facts have been stipulated and the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners were residents of california petitioners claimed on schedule a of their income_tax return for deductions for home mortgage interest and real_estate_taxes of dollar_figure and dollar_figure respectively on property claimed as their residence residence property petitioners resided at the residence property for all of at that time title to the 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure property was in the name of petitioners’ son muabe etuge as was the mortgage on the property mr etuge obtained a mortgage loan and took title to the house essentially to procure it for petitioners who were unable to secure such a loan because of financial difficulties mortgage payments from until the time of trial were made through camrock general engineering co of which petitioner ekinde rachel mrs rachel was a registered agent and mr etuge was president the mailing address of camrock general engineering co is that of the residence property petitioners also claimed a dollar_figure loss on their schedule c the income and expenses detailed on the schedule c were those of a corporation known as ng n construction co ng n of which mrs rachel was both the registered agent and president related to work done under a contract discussed infra the mailing address of ng n was also that of the residence property the gross_receipts listed on the schedule c consisted of a sum reportedly paid to petitioner ndile njenge mr njenge by his sister ntube alice njenge pursuant to a purported contract she entered into with ng n for work to be done on property which 2muabe etuge held title to the property from to when petitioners assumed ownership 3petitioners had previously filed for bankruptcy and received a discharge of debtor in a ch bankruptcy proceeding on date at that time she owned project property toward the end of petitioners decided not to repair the property but instead to tear it down and build a new residence in ntube alice njenge quitclaimed the project property to petitioners in lieu of paying the previously agreed-upon amount specified in the contract petitioners took title to the project property on date petitioners claimed schedule c deductions of dollar_figure relating to the car and truck expenses resulting from the hauling of materials and trash to and from the worksite at the project property petitioners lost the documents substantiating their purchase of two vehicle sec_5 and could provide only a registration card for one of those vehicles consequently depreciation and mileage were estimated using the 30-percent depreciation limit for and a mileage rate of cents petitioners also claimed entitlement to deductions for additional unclaimed schedule c expenses paid from a wells fargo bank account in the name of mr njenge related to the rebuilding 4the contract specified a payment of dollar_figure because of the additional work required in tearing down and rebuilding the property that total was revised to dollar_figure which petitioners claimed as income on their tax_return because the property was later quitclaimed to petitioners in lieu of payment the dollar_figure was never received despite its being reported as income 5one dodge dakota and one chevrolet flatbed truck 6valid from date to date of the project property the additional expenses totaling dollar_figure were claimed after respondent’s audit the original amount deducted on their schedule c was dollar_figure as a result petitioners now claim a dollar_figure overpayment discussion generally taxpayers bear the burden of proving the commissioner’s determinations are erroneous rule a 290_us_111 deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving they are entitled to any claimed deductions 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate the amounts of the deductions claimed the first issue we must decide is whether petitioners are entitled to claim schedule a deductions for the mortgage payments and real_estate_taxes paid on the residence property sec_163 generally allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that noncorporate taxpayers generally cannot deduct personal_interest pursuant to sec_163 qualified_residence_interest is excluded from the definition of personal_interest thus deduction of qualified_residence_interest within the meaning of sec_163 is allowed sec_163 defines the term qualified_residence_interest as interest_paid or accrued on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer the aforementioned indebtedness must be an obligation of the taxpayer and not an obligation of another see golder v commissioner tcmemo_1976_150 affd 604_f2d_34 9th cir where the residence is occupied exclusively by the taxpayers and all mortgage payments are made by the taxpayers the indebtedness may be found to rest solely on those taxpayers see uslu v commissioner tcmemo_1997_551 conversely where title to the property and the debt to a third-party lender for the mortgage are held by another taxpayers may not be found to hold the exclusive burden and benefit of the property and therefore are not entitled to a deduction see loria v commissioner tcmemo_1995_420 where the taxpayers are equitable and beneficial owners of the property enjoying exclusively the burden and benefit of the property payments of interest are deductible uslu v commissioner supra thus the point at issue is whether petitioners are the equitable and beneficial owners of the residence property respondent contends that because petitioners had no legal_obligation to make mortgage payments and did not hold legal_title to the residence property they are not entitled to deduct the mortgage payments respondent further contends that petitioners did not make any mortgage payments on the residence property payments were made by camrock general engineering co petitioners assert that while their son mr etuge held legal_title to the residence property petitioners owned camrock general engineering co and through the company they had assumed payment of the mortgage from its outset mortgage payments were made from a bank account registered to camrock general engineering co of which petitioners were signatories the evidence shows the company was not operating as an active business mr njenge testified that the corporation was merely experimental stating that the company actually wasn’t formed and they wanted to try something new but it just didn’t happen the company was suspended on date and mr njenge further testified that as a result they were left with a fully-established bank account that mrs rachel used to pay bills see damron v commissioner tcmemo_1983_451 finding where the taxpayer leaves his employment with the intention of resuming work in that trade_or_business at some indefinite time in the future he is not considered to be carrying on the trade_or_business during that period petitioners stated no intention of resuming the corporate activity in the future the corporate bank account functioned only as a personal account for petitioners making the mortgage payments directly attributable to them mr etuge did not reside at the residence property with petitioners and petitioners paid for all maintenance of and taxes on the property petitioners held exclusively the burden and benefit of the property using mr etuge’s name solely to acquire a mortgage loan and continuously occupying the residence property from the outset of its acquisition see trans v commissioner tcmemo_1999_233 uslu v commissioner supra when petitioners moved to the project property they began serving as landlords for the residence property--renting it out to one tenant and performing all services related to that tenancy we find petitioners were equitable and beneficial owners of the property because it is undisputed that the residence property is a qualified_residence under sec_163 we find petitioners are entitled to the claimed schedule a deductions for the mortgage interest on the residence property sec_164 allows a taxpayer deductions for state_and_local_income_taxes real_property_taxes and personal_property_taxes as with mortgage interest we have held that taxpayers who do not have legal_title to property may nevertheless deduct property taxes paid with respect to the property if they establish equitable ownership of the property see trans v commissioner supra uslu v commissioner supra because we have found petitioners to be the equitable and beneficial owners of the residence property we accordingly find petitioners are entitled to the claimed schedule a deductions for real_estate_taxes on the residence property the second issue we must decide is whether petitioners are entitled to deduct schedule c car and truck expenses of dollar_figure sec_6001 requires taxpayers to maintain records sufficient to establish the amount of their income and deductions we have held that where the taxpayers’ testimony is general conclusory or uncorroborated this court is not required to accept such testimony as sustaining the taxpayers’ burden_of_proof see lerch v commissioner tcmemo_1987_295 affd 877_f2d_624 7th cir geiger v commissioner tcmemo_1969_159 affd 440_f2d_688 9th cir sec_274 further requires strict substantiation by either adequate_records or sufficient evidence of expenses with respect to listed_property as defined in sec_280f which includes the dodge dakota in the instant case the chevrolet flatbed truck is excluded from the definition of listed_property under sec_1 5t k ii j temporary income_tax regs fed reg date however petitioners have failed to substantiate 7listed property includes but is not limited to any passenger_automobile or any other_property used as a means of transportation sec_280f and ii the deductions associated with this vehicle even in the absence of the requirements of sec_274 petitioners have produced a vehicle registration for only one of the vehicles in question and could not provide proof of purchase or a mileage log for either vehicle all deductions were estimated the estimation used for depreciation of the vehicles included the additional percent allowed for new vehicles for but petitioners failed to present any purchase records or other evidence to substantiate how long they had owned the vehicles petitioners also offered no corroborating evidence for the mileage totals used in the calculation for schedule c mileage deductions therefore we find petitioners have failed to establish their entitlement to the claimed schedule c deductions for car and truck expenses the final issue we must decide is whether petitioners are entitled to deductions for additional unclaimed schedule c expenses paid from their wells fargo bank account pursuant to sec_162 business_expenses can be deducted so long as they primarily benefit the business and pursuant to rule a are substantiated by adequate_records see 65_tc_87 affd 540_f2d_821 5th cir alemasov v commissioner tcmemo_2007_130 pursuant to sec_262 no deductions are allowed for personal living or family_expenses we have found business activities engaged in primarily for the personal benefit of the taxpayers do not constitute business_expenses see baldwin v commissioner tcmemo_2002_ petitioners have claimed entitlement to deductions from unclaimed additional expenses paid from a personal wells fargo bank account registered to mr njenge petitioners assert the expenses_incurred are schedule c expenses related to rebuilding the project property however while the project property was owned by mr njenge’s sister she lived in new orleans and did not reside at the project property all mortgage documents concerning the project property were sent to petitioners’ residence property petitioners have neither sold nor attempted to make any commercial returns on the project property since moving in and have used it solely as their personal_residence petitioners have provided no evidence to substantiate a claim that the expenses_incurred in the construction of their residence on the project property were primarily for the benefit of their business additionally we have held that taxpayers must be carrying_on_a_trade_or_business even though unemployed at the time the expenditures are incurred an important factor in determining whether taxpayers are in a trade_or_business during a period of unemployment is whether the taxpayers’ absence from the trade_or_business is temporary or indefinite see 393_f2d_292 7th cir affg 47_tc_165 40_tc_2 23_tc_377 damron v commissioner supra in owen we found the taxpayer had not been carrying_on_a_trade_or_business as a lawyer where he provided no legal services during the taxable_year and his only income for that year was received from the government in payment for his services rendered to the u s department of justice conversely where the taxpayers are actively seeking work for that trade_or_business and have an expectation of income in the year at issue and subsequent years or where the taxpayers consider the business to be their full-time employment or devote substantial time and effort to that trade_or_business the taxpayers have been found to be carrying on such a trade_or_business see westphal v commissioner tcmemo_1994_537 louismet v commissioner tcmemo_1982_294 during petitioners had only one contract under ng n for the work being performed on mr njenge’s sister’s residence at the project property mr njenge stated in his testimony that no work had been performed up to the date of trial since the completion of that contract all of petitioners’ income for the tax_year was derived from mr njenge’s position as a civil engineer for the government and petitioners suspended ng n in august of that year before the completion of the work on the project property thus we find that petitioners were not carrying_on_a_trade_or_business but instead were simply using their existing ng n bank account to pay expenses related to work performed on the project property lastly the only financial records petitioners provided relating to the expenses at issue were copies of bank statements that reflect various payments to supply companies and other entities that petitioners testified in a somewhat conclusory manner were related to the work performed on the project property we have held that such a thin showing of evidence is not sufficient to satisfy taxpayers’ burden of substantiation see alemasov v commissioner supra finding credit card records in conjunction with the taxpayer’s testimony were not adequate substantiation of business_expenses furthermore petitioners admitted through testimony that some of the claimed expenses connected with that bank account were strictly for personal items and services deductions for which are disallowed pursuant to sec_262 accordingly we hold that petitioners have failed to carry their burden of establishing entitlement to the additional schedule c deductions to reflect the foregoing decision will be entered under rule
